DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald T. Gray (Reg. No. 41797) on Jan. 10, 2022.
The application has been amended as follows: 
3.	(Currently Amended) A gesture recognition system as claimed in clam 2 wherein motions of the gesture controller along one axis with respect to the origin position do not generate corresponding cursor motion on the display unit and/or wherein motions of the gesture controller along one axis with respect to the origin position correspond to variation in the size of the displayed cursor.
20.	(Currently Amended) A method as claimed in claim 19 wherein motions of the gesture controller along one axis with respect to the origin position do not generate corresponding cursor motion on the display unit and/or motions of the gesture controller along one axis with respect to the origin position correspond to variation in the size of the displayed cursor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 10, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***